.i-. ',   '   '.r".
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1of1



                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRJCT OF CALIFORNIA

                           United States of America                              JUDGMENT IN A CRIMINAL CASE
                                          v.                                     (For Offenses Committed On or After November 1, 1987)


                            Samuel Limon-Garrido                                 Case Number: 3:19-mj-21925

                                                                                 Kathr n A. Thickstun
                                                                                 Defendant's Attorney


     REGISTRATION NO. 74993298

     THE DEFENDANT:                                                                      MAY 1 6 20!9
      ls:l pleaded guilty to count( s) -~~--"-~~~~~~~~~~~--11--,..,..,,...,.,,,,-;-;-,,,--:::-:-:-~~~~---J
                                        1 of Complaint
      D wasfoundguiltytocount(s)                                               SOUT~~w/:.·,~'",·rc·, -··:·1RT
                 after a plea of not guilty.                                                Y         ·-·-· ·-··· _ · ;,,;'UTY
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s :
     Title & Section                    Nature of Offense                                                          Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

          D The defendant has been found not guilty on count(s)
                                                                              ------------------~
          D Count(s)                                                              dismissed on the motion of the United States.
                          -----------------~



                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                    ,6_ TIME SERVED                           D _ _ _ _ _ _ _ _ _ _ days

          lZI Assessment: $10 WAIVED ls:l Fine: WAIVED
          Is:] Court recommends USMS, ICE orDHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                            charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, May 16, 2019
                                                                               Date of Imposition of Sentence


      Received
                       -DU_S_M~-~------
                                                                                ~~~
                                                                               HONORABLE ROBERT A. MCQUAID
                                                                                                                                                     I

                                                                                                                                                     I
                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                     I
                                                                                                                                                     I
          Clerk's Office Copy                                                                                                3:19-mj-21925
